257 F.2d 816
L. E. HEIZERv.Pat KEATHLY, d/b/a Funeral Car Exchange.Lavone ENLOWv.Pat KEATHLY, d/b/a Funeral Car Exchange.
No. 5804.
No. 5805.
United States Court of Appeals Tenth Circuit.
August 7, 1958.

Appeals from the United States District Court for the Northern District of Oklahoma.
Poe, Murdock & Langford, Tulsa, Okl., for appellants.
Duvall & Head, Oklahoma City, Okl., for appellee.
Before BRATTON, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeals dismissed on motion of appellants.